Citation Nr: 1413129	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a shoulder disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1996 to November 1997, with verified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2011, the Board remanded the issues on appeal to the RO for the provision of a Board hearing.  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a December 2012 decision, the Board reopened the issues of entitlement to service connection for a back disorder and headaches, and remanded those issues along with the issues of entitlement to service connection for neck and shoulder disorders for further development, to include obtaining VA medical opinions.  The case was thereafter returned to the Board.  

A review of the Virtual VA or VBMS processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's headaches were incurred while on INACDUTRA status. 

2.  The Veteran does not have a current neck disability.

3.  The Veteran does not have a current shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013). 

2.  The Veteran does not have a neck disability that was incurred in active service or which was the result of injury or disease incurred while on ACDUTRA or INACDUTRA status.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).

3.  The Veteran does not have a shoulder disability that was incurred in active service or which was incurred while on ACDUTRA or INACDUTRA status.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on the claim for service connection for headaches by a letter dated in November 2005.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified her of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  Service connection for headaches was previously denied in an unappealed August 2003 rating decision.  In November 2005, the Veteran submitted a statement inquiring about the status for service connection for headaches, and additionally claimed service connection for disabilities of the neck and shoulders as originating from the same incident which she claimed caused her headache disability.  In November 2005, the RO provided the Veteran with a letter indicating that the appeal period for the decision denying her claim for headaches had expired, and that the decision was now final and in order for VA to reopen the claim, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the need for new and material evidence to reopen a claim previously denied, of the reason for the previous denial, and of the definitions of "new" and "material."  The November 2005 letter also acknowledged the Veteran's claims for neck and shoulder disabilities and notified her of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  As well, it identified the evidence it had received in support of all of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, except with respect to the criteria for assigning disability ratings and effective dates, the November 2005 notice preceded the January 2006 rating decision from which this appeal originates.

Although the notifications to the Veteran did not include the criteria for assigning disability ratings or effective dates, see Dingess, supra, because the Board will deny the Veteran's claims of service connection for neck and shoulder disorders, this deficiency is harmless.  As for the headache disorder, the Board trusts the RO will advise her of the appropriate information when processing the Board's grant of service connection for that disorder.  Consequently, a remand to provide notice as to how initial ratings and effective dates are assigned is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 


Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her appeal, including service treatment records, post-service treatment records, and additional evidence requested in the December 2012 Board remand to include Office of Personnel Management (OPM) records.   A Report of General Information (VA Form 21-0820) dated in July 2013 indicated that the RO placed a call to the 301st Logistic Readiness Squadron (LRS) to determine if the facility had possession of any additional service records.  The RO was informed that the Veteran's records were no longer in their possession.  The RO noted that the records were later obtained from the DPRIS Web.  Since the Veteran did not receive treatment through her squadron for the September 2000 incident at issue in this appeal and no Line of Duty (LOD) investigation was conducted, these records are of limited value.  In addition, OPM records concerning the Veteran's application for disability retirement and medical records relating to this application for retirement were obtained and reviewed.

A VA examination was conducted in August 2013.  In reviewing the examination report, the Board finds that it is adequate for the purpose of adjudicating this appeal.

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with her claims.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability resulting from disease or injury incurred during ACDUTRA or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  The presumptions of soundness and aggravation do not apply to periods of active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden elements for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of a continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis or organic disease of the nervous system such as migraine headaches, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Background

The Veteran essentially contends that she developed both a back disorder and chronic headaches during a period of INACDUTRA.  She has consistently maintained that a heavy picture frame fell and struck her while she was lying in bed in a hotel room provided for her use by the Air Force Reserves during temporary duty (TDY) at a location other than her regular base in September 2000.  At the April 2012 VA Travel Board hearing, the Veteran indicated that she sought treatment for the claimed disorders after the end of her TDY with her private physician, as recommended by her chain of command, and that she did not seek treatment from the Air Force Reserves.  (Hearing Transcript, p. 11).  In addition, the Veteran stated at her Travel Board hearing that she did not file an accident report with the Air Force Reserves concerning the incident but did notify the Comfort Inn, which later reported that it no longer had any files on the matter.  In an October 2000 private treatment record, the Veteran reported experiencing back pain and severe headaches after being struck with a picture frame at a Comfort Inn in Niceville, Florida on September 9, 2000.  The private examiner in October 2000 diagnosed a mid-back strain and headaches.  Subsequent private and VA treatment records indicate treatment for back pain and headaches.

In November 2005, the Veteran filed a claim for service connection for neck and shoulder disabilities indicating that those disabilities originated from the same September 2000 incident.

In a December 2009 VA internal record, a Decision Review Officer confirmed that the Veteran had participated in INACDUTRA, specifically a drill weekend, on September 9, 2000 and September 10, 2000; and participated in ACDUTRA, specifically an annual tour of training, from September 11, 2000 to September 25, 2000.

A VA progress note dated in August 2011 indicated that the Veteran began physical therapy in July 2011, and that the TENS unit the Veteran had received had helped; the Veteran had not started the home stretching exercise program.  The VA physician recommended that the Veteran use her prescribed pain medicine more routinely and start doing the back stretching exercises.  A July 2011 X-ray of the Veteran's cervical spine and June 2011 X-ray of the lumbar spine both showed that there was no evidence of significant degenerative change, and that alignment was anatomical.  A July 2011 X-ray of the Veteran's thoracic spine showed that the vertebral bodies were anatomically aligned, disc spaces were maintained, soft tissues were unremarkable, and that there was no evidence of fracture or dislocation.

At an August 2013 VA examination, the Veteran reported that after she was struck on the head with the picture frame in September 2000, she saw her private physician and had been treated with methocarbamol and Naproxen.  She indicated she was later diagnosed with migraines, and now had migraine headaches three to four times a week.  The examiner noted that the Veteran experienced headache pain and experienced non-headache symptoms associated with headaches.  The examiner noted that he reviewed the point credit summary covering the period in which the Veteran reports she was struck in the head with the picture frame.  The examiner noted that the period from September 9, 2000 to September 10, 2000 was coded as showing paid inactive duty and concluded therefore that the Veteran was not on active duty with the Air Force Reserve when the event occurred for which she was claiming injury at the hotel.

Headaches

The August 2013 VA examiner apparently did not understand that the injury at the hotel in September 2000 did occur during a period of INACDUTRA, and that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  Consequently, the Board finds the examiner's opinion concerning the etiology of the headache disorder to lack probative value.  Further, the opinion does not sufficiently address the Veteran's assertions of continuity of symptomatology pertaining to the headaches.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service").  Regardless, the Board finds there is competent reliable evidence tending to establish a continuity of symptomatology since the injury on September 9, 2000, and that the currently diagnosed headaches are related to that injury while on INACDUTRA. 

In short, the evidence shows that the Veteran was struck in the head during the September 2000 period of INACDUTRA, that shortly thereafter she sought treatment for headaches from the incident, and that since then she has continuously experienced headaches.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for headaches.  Consequently, the benefit sought on appeal is granted. 38 U.S.C.A. § 1154(a)(West 2002); 38 C.F.R. § 3.102(2013).

Neck and Shoulder Disorders

After reviewing all the evidence of record, the Board finds that the more competent credible and probative evidence of record demonstrates that the Veteran does not have a currently diagnosed neck or shoulder disability.

Treatment records from Family Diagnostic Center show that the Veteran was treated in October 2000 for complaints of headaches and back pain after a picture frame fell off the wall and struck her in September 2000; no mention was made of neck or shoulder problems.  

An Air Force Annual Medical Certificate dated in April 2001 indicates that the Veteran reported being treated for headaches and back pain after being struck on the head with a picture frame; again, there was no reference to neck or shoulder problems.

In November 2005 the Veteran filed a claim for service connection for neck and shoulder disabilities originating from the September 2000 incident.  During her April 2012 Travel Board hearing, the Veteran testified that the injuries she incurred in September 2000 were aggravated by her civilian job and as a result she was seeking medical retirement.  OPM records do not document a diagnosed neck or shoulder disability.  An April 2012 VA progress note concerning functional capacity evaluation consultation conducted as a result of the Veteran's request for medical retirement was reviewed.  The note indicates that the Veteran initially performed active shoulder abduction and flexion to only 45 degrees, but when the examiner commented that the range of motion was insufficient to be able to work in a mail room, she performed shoulder abduction and flexion to 85 to 90 degrees.  The examiner questioned the validity of the results of the testing due to the inconsistency in the Veteran's performance.  The examiner was unable to make any recommendations given the lack of consistent measurements and results.

The VA examination conducted in August 2013 indicated that the claims folder and available medical records were reviewed and considered.  The examiner noted there was a diagnosis of migraine headaches, and muscle strain in the thoracic area but no diagnosis of a cervical disorder or a shoulder or arm disability.  The examiner noted that November 2000 X-rays of the back were negative and the Veteran denied any neck stiffness at that time.  The examiner also noted X-rays in June 2011 which noted no evidence of significant degenerative change.  After physical examination the examiner noted that the Veteran did not have or ever had been diagnosed with a cervical spine or shoulder and/or arm disorder.  The examiner noted that the Veteran currently had a diagnosis for low back pain but not for the neck or upper middle back.  The Veteran believed she used her shoulder to compensate for the pain in the neck and upper back and she would raise up the shoulders to help relieve the pain.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.CA. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Based on review of medical records and the August 2013 VA examiner's assessment; the Board finds that the Veteran does not have a currently diagnosed neck or shoulder disability.  While the Veteran has reported neck and shoulder pain in conjunction with her present claims, the United States Court of Appeals for Veterans Claims has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, the Board finds that the weight of the evidence does not demonstrate that the Veteran has currently diagnosed neck and shoulder disabilities.

The Veteran contends that she has current symptoms of neck and shoulder pain, and the Board finds that she had credibly reported her symptoms of pain; however, the Board finds that the Veteran does not possess the medical training and expertise necessary to render a medical diagnosis as to an underlying pathology to account for the pain.  Even if she had such competency, the probative value of her opinion on the matter would be outweighed by that of the August 2013 examiner, who clearly does have experience, education, and training in diagnosing medical conditions, and who specifically found that the Veteran did not have a neck or shoulder disorder.  Absent current diagnoses related to the Veteran's complaints of neck and shoulder pain, the Board finds that service connection is not warranted. 


ORDER

Service connection for headaches is granted.

Service connection for neck disability is denied.

Service connection for shoulder disability is denied.


REMAND

The record shows that the Veteran was diagnosed with mid back strain from her private physician at Family Diagnostic Medical Center in October 2000 shortly after her reported injury in September 2000.  During the August 2013 VA examination, the Veteran reported muscle spasms and constant back pain in the thoracic area.  Although the Veteran was diagnosed with a back disorder, the August 2013 examiner did not find it was incurred during a period of active duty.  The Veteran does not contend that the injury occurred during her period of active duty, but rather during INACDUTRA in September 2000.  The VA examiner's apparent misunderstanding that the injury at the hotel on September 9, 2000 could not be service-connected because it occurred during a period of INACDUTRA diminishes the probative value of that particular opinion concerning the back disorder.  A July 2011 VA progress note noted chronic back pain with some features of possible fibromyalgia.  For these reasons, a remand is warranted in order to obtain a supplemental VA medical opinion, to include consideration of the Veteran's INACDUTRA period and allegations of back injury and pain and any treatment during this time, as well as a VA examination to determine whether the Veteran has fibromyalgia and whether the fibromyalgia is a result of the September 2000 incident while the Veteran was on INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify all sources of treatment, VA and private, for the issue remaining on appeal.  With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a supplemental VA medical opinion to assist in determining the likely etiology of the Veteran's back disorder.  The claims folder must be made available to the examiner.

Based on review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability is the result of any injury suffered during INACDUTRA in September 2000.  The examiner should also provide an opinion as to whether any of the Veteran's back complaints represent fibromyalgia, and if so, whether the fibromyalgia at least as likely as not is the result of any injury suffered during INACDUTRA in September 2000.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  Thereafter, the issue remaining on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


